

117 HR 683 IH: Apprenticeship Access for All Act of 2021
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 683IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Ms. Adams (for herself and Mr. Jones) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote diversity in the national apprenticeship system.1.Short titleThis Act may be cited as the Apprenticeship Access for All Act of 2021.2.Promoting diversity in the national apprenticeship systemThe Secretary of Labor shall promote diversity and ensure equal opportunity to participate in programs for apprentices, youth apprentices, and pre-apprentices, including—(1)taking steps necessary to promote diversity in apprenticeable occupations under the national apprenticeship system, especially in high-skill, high-wage, or in-demand industry sectors and occupations in areas with high percentages of low-income individuals;(2)ensuring programs under the national apprenticeship system—(A)adopt and implement policies to provide for equal opportunity in such programs, as described in section 30.3 of title 29, Code of Federal Regulations (as in effect on January 31, 2020);(B)do not engage in intimidation or retaliation as prohibited under section 30.17 of title 29, Code of Federal Regulations (as in effect on January 31, 2020); and(C)are subject, for any violation of subparagraphs (A) or (B), to enforcement action as described in section 30.15 of title 29, Code of Federal Regulations (as in effect on January 31, 2020); and(3)supporting the recruitment, employment, and retention of nontraditional apprenticeship populations in programs under the national apprenticeship system in high-skill, high-wage, and in-demand industry sectors and occupations, including women, people of color, individuals with disabilities, individuals impacted by the criminal and juvenile justice system, and individuals with barriers to employment, as applicable.